Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 12/7/2021.
Claims pending in the case: 1, 3-8, 10-15, 17-20
Cancelled claims: 2, 9, 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 11-13, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra (US 20190213238) in view of Malone (US 20050075746).
Malone not used in the prior office action.

Regarding claim 1, Batra teaches, a computer-implemented method of managing formats for a digital design, the computer- implemented method comprising: 
displaying, in a user interface, the digital design comprising a set of design elements (Batra: Fig. 3A, [123]: content design interface); 
accessing, by a processor, a plurality of formats for the digital design (Batra: [123-125, 162]: plurality of suggested layouts), the plurality of formats respectively associated with a plurality of online accounts (Batra: [158]: designs assessed from user accounts; accessing digital design system to download and edit digital documents that may be using third party servers. It is obvious that such accesses are managed using online accounts); 
displaying, in the user interface, the digital design in each format of the plurality of formats (Batra: [123-126]: display suggested layouts); 
receiving, via the user interface, an edit to the digital design displayed in a first format of the plurality of formats (Batra: Fig. 4A-4B [9, 127-129]: further adjust digital objects in the design documents); and 
modifying, by the processor in the user interface based on the edit, the digital design displayed in the first format (Batra: Fig. 4A-4B [9, 112, 127, 139]: further modify digital objects in the design documents); and 
However Batra does not specifically teach,
propagating the edit to the digital design displayed in a remainder of the plurality of formats;

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Batra and Malone because the systems are in the field of generating customized design documents. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user of templates to easily edit multiple documents without additional user input. It would have been obvious to use containers for the editable fields and regenerate multiple documents based on a single edit to the template. The combination makes the system more efficient and user friendly by automating the edit process by using templates as is commonly done in the art.


Regarding claim 4, Batra and Malone teach the invention as claimed in claim 1 above and further, wherein accessing the plurality of formats for the digital design comprises: accessing, by the processor, the plurality of formats for the digital design, each format of the plurality of formats specifying a set of dimensions and a layout of the set of design elements (Batra: Fig. 3B [19, 28, 31]: different sizes and positions).

Regarding claim 5, Batra and Malone teach the invention as claimed in claim 1 above and further, wherein accessing the plurality of formats for the digital design comprises: 

Regarding claim 6, Batra and Malone teach the invention as claimed in claim 1 above and further, wherein displaying the digital design comprises: 
receiving, via the user interface, a selection of the digital design comprising the set of design elements, the selection associated with a first online account of the plurality of online accounts (Batra: [161]: select layout suggestion option. By user from user account hence selection is associated with the user account); and 
in response to receiving the selection of the digital design, displaying, in the user interface, the digital design in a first format of the plurality of formats associated with the first online account of the plurality of online accounts (Batra: [124]: display formats as per selection).

Regarding Claim(s) 8, 11-13 this/these claim(s) is/are similar in scope as claim(s) 1, 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15, 18-19, this/these claim(s) is/are similar in scope as claim(s) 1, 4-5 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20, this/these claim(s) is/are similar in scope as claim(s) 13. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra (US  20190213238) and Malone (US 20050075746) in view of Rosner (US 8078963).

Regarding claim 3, Batra and Malone teach the invention as claimed in claim 1 above but not, wherein accessing the plurality of formats for the digital design comprises: receiving, via the user interface, a set of selections for the plurality of online accounts; and in response to receiving the set of selections, accessing, by the processor, the plurality of formats respectively associated with the plurality of online accounts.
Rosner teaches, receiving, via the user interface, a set of selections for the plurality of online accounts; and in response to receiving the set of selections, accessing, by the processor, the plurality of formats respectively associated with the plurality of online accounts (Rosner: col. 5 lines 23 to 28, 44-52: select by category of the design templates – templates for different purposes or destinations - used in different account types). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Batra, Malone and Rosner because the systems are in the field of document creation using layout templates. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to select a category of templates to begin with where the category narrows down the choices to those most applicable for the user purpose.

Regarding Claim(s) 10 and 17, this/these claim(s) is/are similar in scope as claim(s) 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batra (US 20190213238) and Malone (US 20050075746) in view of Bowyer (US 20200315322).

Regarding claim 7, Batra and Malone teach the invention as claimed in claim 1 above but not,
wherein the first format is associated with a first online account of the plurality of online accounts, and wherein the method further comprises: sharing the digital design in the first format that was updated within the first online account.
Bowyer teaches, wherein the first format is associated with a first online account of the plurality of online accounts, and wherein the method further comprises: sharing the digital design in the first format that was updated within the first online account (Bowyer: [62]: share the customized product in social media).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Batra, Malone and Bowyer because the systems are in the field of document creation using layout templates. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable the user to not only create digital designs but also share the content with other users. The combination improves the system by including the function of sharing content commonly used in most applications in the art.

Regarding Claim(s) 14, this/these claim(s) is/are similar in scope as claim(s) 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but since they pertain to the amended sections of the claim, they are considered moot in view of the new grounds of rejection presented above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.